 

Exhibit 10.27

 

AMENDMENT NO. 1 TO

CONTRIBUTION AGREEMENT

 

This Amendment No.1 to Contribution Agreement (this “Amendment”), effective as
of the date of last signature below, hereby amends that certain Contribution
Agreement, dated December 31, 2016 (the “Agreement”), between Savsu
Technologies, LLC, (“Savsu”), biologistix CCM, LLC, (“JV”) and BioLife
Solutions, Inc. (“Company”). Terms not defined herein have the meanings ascribed
to them in the Agreement.

 

The Parties entered into the Agreement pursuant to which certain changes in
equity ownership were detailed in Section 1.8. The Parties now desire to amend
the Agreement as follows:

 

1.Section 1.8 of the Agreement, “BLS Post-Closing Transfer of Equity to Savsu”
shall be deleted and replaced with the following:

 

BLS Post-Closing Transfer of Equity to Savsu: BLS agrees that effective
12/31/17, BLS’s equity ownership will be reduced to 35% from the initial 45%.
BLS 35% equity stake will be subject to dilution from any new capital
contributions beginning on January 1, 2017.

 

This Amendment has been executed by the parties on the dates written below.

 

biologistex CCM, LLC   BIOLIFE SOLUTIONS, INC.           By:     By:            
Name:     Name:             Title:     Title:             Date:     Date:      
     

 

Savsu Technologies, LLC

 

By:           Name:           Title:           Date:    

 





